Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Absolute Return Bull Bear Bond Fund TBBIX AABBX 026762419 026762393 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus FUND SUMMARY – ABSOLUTE RETURN BULL BEAR BOND FUND 1 Investment Objectives/Goals. 1 Fees and Expenses of the Fund. 1 Principal Investment Strategies, Risks and Performance. 2 Portfolio Management 5 Purchase and Sale Information. 6 Tax Information. 6 Financial Intermediary Compensation. 6 MORE ABOUT THE FUND 7 Additional Information About the Fund’s Investment Strategies. 7 Related Risks. 8 Fund Management 9 INVESTING WITH THE FUND 10 Choosing a Class of Shares. 10 Opening an Account 12 Exchanging Shares. 13 Redeeming From Your Account 13 Other Shareholder Servicing Information. 15 Calculating Share Price. 18 Distribution and Service (12b-1) Fee Plan. 18 Dividends, Distributions and Taxes. 19 FINANCIAL HIGHLIGHTS. 21 SERVICE PROVIDERS. 23 NOTICE OF PRIVACY POLICY & PRACTICES. 24 ADDITIONAL INFORMATION Back Cover The Notice of Privacy Policy & Practices of the Fund is included with this Prospectus, but is not considered to be a part of the Prospectus. Back Cover Absolute Return Bull Bear Bond Fund FUND SUMMARY – ABSOLUTE RETURN BULL BEAR BOND FUND Investment Objectives/Goals. The Fund’s goal is to maximize investors’ total return through capital appreciation and current income as is consistent with liquidity and safety of principal. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Fund” starting on page 10 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.50% 0.50% Distribution and Service (12b-1) Fees None 0.25%(1) Other Expenses 0.86% 0.86% Acquired Fund Fees and Expenses 0.02% 0.02% Total Annual Fund Operating Expenses(2) 1.38% 1.63% Fee Waivers and Expense Reimbursements(3) -0.06% -0.06% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(2)(3) 1.32% 1.57% (1) The Board has approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A Shares. In addition, the Board has approved a Shareholder Services Plan for Class A Shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is not assessing the distribution fee and is assessing the full 0.25% shareholder servicing fee. (2) Total Annual Fund Operating Expenses and Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements are based on estimated amounts for the current fiscal year due to a change in distribution fees waived and a new expense limitation agreement. Last fiscal year’s fees as provided in the Fund’s Financial Highlights are different. (3) American Independence Financial Services, LLC (“AIFS” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2013 in order to keep the Total Annual Fund Operating Expenses at 1.30% and 1.55% of the Fund’s average net assets for the Institutional Class Shares and Class A Shares, respectively. The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.” The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. 1 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $134 $431 $750 $1,652 Class A Shares $578 $912 $1,268 $2,271 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 839% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: Ø At least 80% of its net assets, plus borrowings for investment purposes, will be invested in U.S.
